GILLESPIE, Chief Justice:
Donald Eugene Nordin was adjudged by the Youth Court of Rankin County a delinquent youth and committed to Oakley Training School.
The youth raises the question of the sufficiency of the petition and the admissibility of his confession. The facts are substantially the same as In Interest of Dollar, 293 So.2d 458 (Miss.1974), and for the same reasons therein stated, this case is reversed and remanded.
It is also contended that the judgment is against the overwhelming weight of the evidence. In many respects the evidence is unsatisfactory. It is assumed that upon a rehearing the deficiencies in the evidence will be corrected.
Reversed and remanded.
PATTERSON, INZER, WALKER and BROOM, JJ., concur.